Case 2:17-cv-00352-JLB-NPM Document 35 Filed 02/08/21 Page 1 of 1 PageID 129




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA, ex rel.,
MELISSA STRUNK,

             Plaintiff/Relator,

v.                                            Case No. 2:17-cv-00352-JLB-NPM

WAYNE ISAACSON, M.D., COLLIER
ANESTHESIA PAIN, LLC, PHYSICIANS
SURGERY CENTER, LLC, d/b/a LEE
ISLAND COAST SURGERY CENTER, and
CAPE CORAL SURGERY CENTER, LTD.,

             Defendants.
                                       /

                                      ORDER

      The United States has intervened in this False Claims Act case, 31 U.S.C. §§

3729–33, to settle with every Defendant except Wayne Isaacson, M.D. (Docs. 30–

31.) It is ORDERED that, no later than February 19, 2021, Relator SHALL

either: (a) voluntarily dismiss her claims against Dr. Isaacson without prejudice to

the United States; or (b) indicate whether she intends to proceed with this action.

      ORDERED in Fort Myers, Florida, on February 8, 2021.
